Citation Nr: 0532091	
Decision Date: 11/29/05    Archive Date: 12/07/05	

DOCKET NO.  00-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for sinusitis.

3.  Propriety of the initial evaluation of labyrinthitis and 
Meniere's disease with tinnitus and left ear hearing loss, 
evaluated as 30 percent disabling.

4.  Entitlement to an effective date prior to November 6, 
1998, for the grant of service connection for labyrinthitis 
and Meniere's disease and the assignment of a 30 percent 
evaluation for labyrinthitis and Meniere's disease with 
constant tinnitus (and left ear hearing loss added effective 
June 10, 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1972 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999, July 2000, and February 
2003 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
service connection for right ear hearing loss and sinusitis; 
granted service connection and assigned a 30 percent 
evaluation for labyrinthitis and Meniere's disease, effective 
November 6, 1998; and denied an effective date prior to 
November 6, 1998, for the grant of service connection and the 
assignment of a 30 percent evaluation for labyrinthitis and 
Meniere's disease with constant tinnitus and left ear hearing 
loss, respectively.

The appeal concerning the initial evaluation for 
labyrinthitis and Meniere's disease with tinnitus and left 
ear hearing loss, evaluated as 30 percent disabling, is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss disability is 
related to his inservice noise exposure.


2.  The veteran does not currently have sinusitis that is 
related to his active service.

3.  An April 1997 RO decision denied service connection for 
dizziness and staggering; the veteran did not perfect an 
appeal of this decision.

4.  The veteran filed an application to reopen his claim for 
service connection for labyrinthitis and Meniere's disease on 
November 6, 1998; in July 2000 the RO assigned November 6, 
1998, as the effective date of service connection and a 
30 percent evaluation for labyrinthitis and Meniere's disease 
with tinnitus (and left ear hearing loss added effective June 
10, 1999); the veteran did not appeal the effective date of 
November 6, 1998, assigned in this decision.

5.  The July 2000 RO decision that granted service connection 
and assigned a 30 percent evaluation for labyrinthitis and 
Meniere's disease, effective November 6, 1998, considered the 
applicable law and regulations in effect at the time and was 
appropriately supported by the evidence then of record with 
respect to the effective date assigned.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Sinusitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for an effective date prior to November 6, 
1998, for the award of service connection for labyrinthitis 
and Meniere's disease and the assignment of a 30 percent 
evaluation for labyrinthitis and Meniere's disease with 
constant tinnitus and left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.155, 3.400 (2004).

4.  The July 2000 RO decision granting service connection and 
assigning a 30 percent evaluation for labyrinthitis and 
Meniere's disease from November 6, 1998, was not clearly and 
unmistakably erroneous as to the effective date assigned.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001)(West 2002); 
38 C.F.R. §§ 3.104, 3.105 (1998-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2004); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Right Ear Hearing Loss

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The report of the veteran's medical history, completed for 
his August 1979 service separation examination reflects that 
he indicated that he had hearing loss.  The examination 
report reflects that the veteran's auditory thresholds were 
25 at 500, 15 at 1,000, 5 at 2,000, and 30 at 4,000, on the 
right.  While this does not constitute hearing loss 
disability for VA purposes, the veteran's DD Form 214's 
reflect that his primary occupational specialty was as an 
infantryman.  These documents reflect that he used various 
weapons in his duties as an infantryman.


The report of a May 1999 VA audiology examination reflects 
that the veteran's auditory thresholds at 3,000 and 
4,000 Hertz were 45 on the right.  This meets the requirement 
for hearing loss disability for VA purposes.  The veteran 
reported that he had seven years of military noise exposure 
during active service.  He indicated that he had no history 
of civilian occupational noise exposure.  The report of a May 
1999 VA ear examination reflects that the veteran reported 
bilateral hearing loss since noise exposure during his active 
service.  The diagnoses included bilateral sensorineural 
hearing loss secondary to noise exposure.

While the veteran has not been shown to have had hearing loss 
disability for VA purposes during his active service, there 
is competent medical evidence which indicates that his 
current hearing loss on the right is due to noise exposure.  
The Board observes that the veteran has reported that he has 
no post service noise exposure and the record indicates that 
he has worked in computers after service.  The only noise 
exposure reported to the examiner -- who concluded that the 
veteran's right ear hearing loss was due to noise exposure -- 
was the veteran's inservice exposure to noise.  Therefore, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's right ear hearing 
loss is related to his inservice noise exposure.  In 
resolving all doubt in the veteran's behalf, service 
connection for right ear hearing loss is warranted.

The Board also observes that an April 2000 VA opinion 
reflects that deafness cannot be dissociated from Meniere's 
disease and that deafness will invariably appear as the 
disease progresses.  Service connection has been established 
for Meniere's disease.  However, in light of the Board's 
above conclusion that the veteran's right ear hearing loss is 
related to his active service, it need not determine whether 
right ear hearing loss is also a manifestation of Meniere's 
disease.

Sinusitis

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any 
sinusitis.  A September 1979 record reflects that the veteran 
complained of chronic recurrent nasal congestion.  On 
examination, his sinuses were normal.  The impression did not 
include any reference to sinusitis.  The reports of July 1974 
and August 1979 service examinations reflect that the 
veteran's sinuses were normal.

The first post service competent medical evidence which 
reflects a diagnosis of sinusitis is a March 1985 VA 
treatment record.  The report of a May 1999 VA examination 
reflects diagnoses that include mild maxillary and ethmoids 
sinusitis.

There is no competent medical evidence which indicates that 
the veteran had sinusitis during his active service or that 
currently manifested sinusitis is related to his active 
service.  The veteran has offered his statements and 
testimony regarding his belief that he currently has 
sinusitis that is related to active service, but he is not 
qualified, as a lay person, to offer a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his opinion will not be accorded any 
probative weight.

In the absence of any competent medical evidence which 
indicates that the veteran's sinusitis, first identified in 
1985, is related to his active service, and competent medical 
evidence indicating that his sinuses were normal during 
service and at service separation, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran's currently manifested sinusitis existed during his 
active service or is related to his active service.

II.  Earlier Effective Date

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for clear and unmistakable 
error (CUE).  38 C.F.R. §§ 3.104(a), 3.105(a) (1998-2004).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

"The claimant...must assert more than a disagreement as to 
how the facts were weighed or evaluated."  Russell, at 313.  
The Board notes that the standard of proof in claims of CUE 
is much higher than in other matters considered by the Board.  
The Court has stated that clear and unmistakable error is the 
type of error which is "undebatable, so that it can be said 
that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, at 313-314.  Therefore, in order for the 
veteran's claim to succeed, it must be shown that either the 
facts or law compelled a substantially different conclusion.  
Russell, at 313.

The effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2000-2004).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from the claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2000-2004).  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 1991 & Supp. 2001) (West 2002); 
38 C.F.R. § 3.151(a) (1998-2004).  Fleshman v. Brown, 
9 Vet. App. 548, 551-52 (1996); affirmed at Fleshman v. West, 
138 F.3d 1429 (Fed. Cir. 1998).

Appellate review of a RO decision is initiated by the 
veteran's filing a timely notice of disagreement (NOD) with 
the RO.  It encompasses the RO's reexamination of the 
veteran's claim and/or issuance of a statement of the case 
(SOC) to the veteran and his accredited representative, if 
any, as appropriate.  And it is completed by the veteran 
filing a substantive appeal thereafter.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.200-20.202 
(2004).  A substantive appeal must be perfected within 
60 days of the mailing of the SOC or within the remainder of 
the one-year period from the date of notification of the 
decision, whichever is later.  An extension of the 60-day 
period for filing a substantive appeal may be granted for 
good cause.  A request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal.  A denial of a 
request for extension may be appealed to the Board.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.303 (2004).  See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  The 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a NOD and a formal appeal.  Roy 
v. Brown, 5 Vet. App. 554 (1993).  

When any written document is required to be filed within a 
specific period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this five-day period, Saturdays, Sundays, and 
legal holidays will be excluded.  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding work day will be included in the 
computation.  38 C.F.R. § 20.305 (2004).

The veteran asserts that an effective date of September 1996 
should be assigned for the grant of service connection for 
labyrinthitis and Meniere's disease with the 30 percent 
evaluation assigned therefor with constant tinnitus and left 
ear hearing loss (added June 10, 1999).  A September 1996 
communication from the veteran reflects a desire to claim 
entitlement to an increase in his left ear hearing loss.  A 
March 1997 communication from the veteran indicates that he 
requested to be evaluated for service connection for his 
dizziness and staggering condition.

An April 1997 RO decision denied service connection for 
dizziness and staggering.  This RO decision also denied a 
compensable evaluation for the veteran's service-connected 
left ear hearing loss.  A July 1997 statement from the 
veteran was accepted as a notice of disagreement with the 
denial of an increased rating for left ear hearing loss.  A 
statement of the case, addressing an increased rating for 
left ear hearing loss, was issued in November 1997.  
Following a December 1997 statement from the veteran, a 
supplemental statement of the case was issued in March 1998, 
addressing the issue of service connection for dizziness and 
a staggering condition.  The March 13, 1998 cover letter 
informed the veteran that a substantive appeal had not yet 
been received.  The veteran was also informed that before a 
case could be sent to the Board, a substantive appeal (VA 
Form 9) or its equivalent must be submitted.  He was informed 
that his appellate rights would expire on April 18, 1998.  He 
was also given 60 days within which to respond to the 
supplemental statement of the case.

Later in March 1998 the veteran submitted two statements, 
requesting a hearing and submitting additional medical 
evidence to sustain his claim.

An August 1998 letter to the veteran from the RO informed him 
that the time limit for submission of a VA Form 9 had expired 
and the decision had become final.  He was also provided with 
notice of his appellate rights.  On November 6, 1998, the 
veteran submitted a statement indicating a desire to reopen 
his claim for dizziness and staggering.

In response to the application to reopen, a July 2000 RO 
decision granted service connection for labyrinthitis and 
Meniere's disease and assigned a 30 percent evaluation for 
labyrinthitis and Meniere's disease with constant tinnitus 
(and left ear hearing loss added effective June 10, 1999), 
effective November 6, 1998, the date the veteran had 
submitted his application to reopen his claim.  The veteran 
was notified of that action by official letter dated 
August 11, 2000.

In November 2000 the veteran submitted a letter indicating a 
desire to pursue an evaluation greater than 30 percent, which 
is addressed in the remand portion of this decision, but he 
did not initiate an appeal with respect to the effective date 
of November 6, 1998, which was assigned for service 
connection for labyrinthitis and Meniere's disease.  In 
August 2001, after the one-year appeal period had expired, 
the veteran submitted a statement indicating a desire to 
establish an effective date prior to November 6, 1998.

Throughout the pertinent timeframe 38 C.F.R. § 20.202 has 
provided that a substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  The regulation provides that the 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the RO in reaching its 
determination.  Id.

The July 2000 RO decision established November 6, 1998, as 
the effective date for service connection for labyrinthitis 
and Meniere's disease, and cannot be set aside in the absence 
of CUE.  The veteran has asserted that his March 1998 
communication, following the March 1998 supplemental 
statement of the case, should be construed as a substantive 
appeal.  Clearly, the veteran did not file a VA Form 9 and he 
did not submit any statement setting out specific arguments 
relating to errors of fact or law made by the RO with respect 
to his claim for dizziness and staggering.  The RO determined 
that this communication was not a substantive appeal; the 
Board concludes that any disagreement with the RO's 
determination is in effect a disagreement as to how the facts 
were weighed in determining whether or not the March 1998 
communication constituted a substantive appeal.  Further, the 
Board concludes that if there was any error it certainly is 
not of the type that is "undebatable" because one could 
certainly debate whether any communication from the veteran 
within the appeal period, following the April 1997 RO 
decision and the issuance of the March 1988 supplemental 
statement of the case, could be construed as a substantive 
appeal.  

The veteran's application to reopen his claim for service 
connection for dizziness and staggering was received on 
November 6, 1998, and it is not otherwise asserted.  
Therefore, the Board concludes that the establishment of 
November 6, 1998, as the date for service connection for 
labyrinthitis and Meniere's disease was not CUE because it 
was reasonably supported by the evidence then of record.

Because the veteran did not appeal the effective date 
assigned by the July 2000 RO decision that established 
November 6, 1998, as the effective date for service 
connection for labyrinthitis and Meniere's disease, and 
because CUE has not been shown to exist in this decision, it 
follows that a preponderance of the evidence is against an 
effective date prior to November 6, 1998, for the grant of 
service connection for labyrinthitis and Meniere's disease 
with the assignment of a 30 percent evaluation for 
labyrinthitis and Meniere's disease with tinnitus (and left 
ear hearing loss added effective June 10, 1999).

III.  Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, however, the unfavorable July 
1999 and July 2000 RO decisions were already decided and 
appealed by the time the VCAA was enacted.  Further, the VCAA 
notice was not provided prior to the February 2003 RO 
decision which denied entitlement to an earlier effective 
date.  The Court acknowledged, in Pelegrini at 120, that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to VCAA content complying notice and proper subsequent 
VA process.  The Board also notes that the Court has held 
that matters concerning CUE in RO decisions are not subject 
to VCAA notice and duty-to-assist requirements.  Parker v. 
Principi, 15 Vet. App. 407 (2002).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices were provided to the veteran after the 
initial adjudications, the veteran has not been prejudiced 
thereby.  Further, the content of the notices provided to the 
veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  The veteran was 
provided VCAA notice by letters dated in May 2001 and 
February 2004.  November 2002 and September 2003 statements 
of the case and June 2003 and February 2004 supplemental 
statements of the case provided the veteran with VCAA 
implementing regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  
18 Vet. App. at 120-121.

The aforementioned VCAA letters informed the veteran of the 
evidence needed to substantiate the claims, as well as 
informing him of information and evidence that VA will seek 
to provide and the information and evidence he was expected 
to provide.  He was also informed that he should provide any 
other evidence or information that he believed would support 
his claims.

All VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the veteran has not been prejudiced by 
the timing of that notice.


With respect to the VA's duty to assist, service medical 
records, private treatment records, and VA treatment records 
have been obtained.  The veteran has been afforded VA 
examinations and a personal hearing.  With respect to the 
issue of an earlier effective date and CUE in the July 2000 
RO decision there is no additional evidence that could be 
obtained because a determination of whether there was CUE in 
the July 2000 decision must be made based upon the evidence 
of record at the time of that decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.


ORDER

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for sinusitis is denied.

An effective date prior to November 6, 1998, for service 
connection for labyrinthitis and Meniere's disease and the 
assignment of a 30 percent evaluation for labyrinthitis and 
Meniere's disease with constant tinnitus and left ear hearing 
loss (added June 10, 1999), is denied.



REMAND

A December 2002 VA medical record reflects that the veteran's 
Meniere's disease had worsened during the two prior years.  A 
July 2003 statement from the veteran's representative 
reflects the belief that the veteran has submitted additional 
evidence which indicates that his condition has worsened.  An 
additional examination is requested.  This request is 
reiterated in a March 2004 written statement of the veteran's 
representative.  The record does not indicate that the 
veteran has been afforded a VA examination to evaluate his 
Meniere's disease.

The record indicates that the veteran has been receiving 
treatment from the San Juan VA Medical Center, and that the 
most treatment records from that facility are dated in 
December 2002.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

In light of the above, the appeal is REMANDED for the 
following:

1.  Contact the San Juan VA Medical 
Center and request copies of all records 
relating to treatment of the veteran from 
December 2002 until the present.

2.  Schedule the veteran for VA 
examination(s) to determine the nature 
and extent of his service-connected 
labyrinthitis and Meniere's disease with 
constant tinnitus and bilateral hearing 
loss.  The claims file must be made 
available to the examiner(s) for review 
and the examination report(s) should 
reflect that such review was 
accomplished.  The examiner should report 
all symptoms relating to the 
labyrinthitis and Meniere's disease, 
including whether the veteran has attacks 
of vertigo and cerebellar gait, and, if 
so, the frequency and duration of those 
attacks.

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


